Citation Nr: 1045240	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, laceration of thenar motor branch of median nerve, 
left hand.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 
1992, from May 2002 to May 2003, and from June 2005 to April 
2006.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which granted the Veteran's 
claim of entitlement to service connection for residuals, 
laceration of thenar motor branch of median nerve, left hand, 
with an initial noncompensable evaluation, effective October 9, 
2007, and denied her claim of entitlement to service connection 
for asthma.  

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge sitting in Pittsburgh.  
A transcript of the hearing has been associated with the 
Veteran's claims folder.

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  The Veteran will be notified if additional 
action is required on her part.


FINDING OF FACT

Throughout the period on appeal, the Veteran's residuals, 
laceration of thenar motor branch of median nerve, left hand, 
have been manifested by subjective complaints of pain, soreness, 
stiffness, intermittent numbness and tingling, and a sensation of 
muscle tightening, and have resulted in no more than mild 
incomplete paralysis of the left hand.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, 
and no more, for residuals, laceration of thenar motor branch of 
median nerve, left hand, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.31, 4.41, 
4.69, 4.124a, Diagnostic Code 8515 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary of VA (the "Secretary") during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini, 
effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated October 2008, the Veteran was advised of the 
information necessary to substantiate her claim of entitlement to 
an increased disability evaluation for residuals, laceration of 
thenar motor branch of median nerve, left hand, which indicated 
that she should provide evidence showing that her disability had 
increased in severity.  The letter provided notice of the types 
of evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating, and advised her of 
what VA would do to assist her in obtaining evidence.   This 
letter also afforded the Veteran appropriate notice per 
Dingess/Hartman, supra.

The Board notes that, while this letter was provided to the 
Veteran after the initial adjudication of her claim, in January 
2008, the RO readjudicated the claim in a Statement of the Case, 
which also provided a detailed explanation as to why service 
connection had been denied.  Her claim was subsequently 
readjudicated in a November 2009 Supplemental Statement of the 
Case ("SSOC").  Moreover, the evidence shows that, throughout 
the course of her appeal, the Veteran, as well as her 
representative, have submitted several statements indicating 
their knowledge and familiarity with the rating criteria under 
which her left hand disability was evaluated.  Based on these 
facts, as well as the notice given, the Board finds that a 
reasonable person would know what evidence was needed in order to 
establish service connection.  Therefore, any failure in the 
content or timing of the notice is not prejudicial.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, and a transcript of the hearing before the 
Board.  Additionally, the claims file contains the Veteran's 
statements in support of her claim.  The Veteran has not 
referenced any outstanding records that she wanted VA to obtain 
or that she felt were relevant to her claim that have not already 
been associated with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  See also 38 C.F.R. 
§ 3.159(4).  

In this case, however, the Veteran's post-service VA treatment 
notes, beginning in October 2006 through March 2009, provide 
clear evidence of the symptomatology from her left hand 
disability, sufficient to decide the claim.  Accordingly, the 
Board concludes that an examination in this case is not 
necessary.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
has been consistent with the provisions of the VCAA.  The Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Accordingly, the Board will proceed to a decision on the 
merits.
II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The neurologic rating guidelines are found at 38 C.F.R. Part 4; 
these direct consideration of, among other things, complete or 
partial loss of use of one or more extremities.  Reference is to 
be made to the appropriate bodily system of the schedule.  In 
rating peripheral nerve injuries, attention should be given to 
the relative impairment in motor function, trophic changes or 
sensory disturbances. 
38 C.F.R. § 4.120.

For disease of the peripheral nerves, the term "incomplete 
paralysis," when used with peripheral nerve injuries, indicates 
a degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral 
the ratings are combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Veteran's service-connected residuals, laceration of thenar 
motor branch of median nerve, left hand, have been evaluated 
pursuant to the provisions of 38 C.F.R. § 4.124a, DC 8515, which 
provides the rating criteria for paralysis of the median nerve.  
Under this diagnostic code, mild incomplete paralysis of the 
median nerve of either extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a rating of 20 percent for 
the minor extremity, and a 30 percent rating for the major 
extremity.  Severe incomplete paralysis warrants a 40 percent 
rating for the minor extremity, and a 50 percent rating for the 
major extremity.  A maximum evaluation of 60 percent for the 
minor extremity and 70 percent for the major extremity for 
complete paralysis of the ulnar nerve of the major upper 
extremity, which is defined as being manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.

The Board notes that the words "mild," "moderate" and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, so that its decisions are "equitable and just."  38 
C.F.R. § 4.6. Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Although the Veteran is currently service connected for her left 
hand disability, a review of the in-service evidence will assist 
in providing a better understanding of this case.

In December 1985, the Veteran incurred a stab wound to her left 
hand while cutting meat.  She subsequently underwent surgery on 
the hand to repair a tendon, resulting in the laceration of the 
thenar motor branch of the median nerve and ensuing residuals.  

A review of the Veteran's post-service treatment records reveals 
that, in October 2006,  she was seen at the Pittsburgh VA Medical 
Center ("VAMC") with complaints of a decreased ability to 
handle heavy objects with the left thumb for the past five years 
due to the sensation of muscle tightening and temporary resultant 
thumb movement limitation.  She denied pain or numbness of the 
left hand, and said that there was no thumb joint clicking or 
locking sensation.  She said that she worked as a Social Security 
specialist and utilized a computer all day, but had no problems 
performing her job due to her left hand or thumb.  She also 
denied night-time pain or dysesthesia symptoms.  Upon examination 
of the left hand, the examiner noticed that the surgical area was 
well-healed without keloid or excessive deep scar tissue.  The 
range of motion of the left hand, thumb and fingers was within 
normal limits, without tenderness, subluxation, swelling or 
contracture.  There was also no significant muscle atrophy 
appreciated in the hand intrinsic.  Wrist extension, finger 
flexion, 5th digit abduction and thumb IP flex were all rated 5 
out of 5 on the left extremity, with MCP flex and opposition 
rated at -5.  The examiner noted that the Veteran was intact to 
light touch and proprioception, with two point discrimination 
decreased in the left thenar eminence, but also noted on the 
right.  He also found that she manifested mildly positive results 
during the administration of a carpal tunnel compressive test.   
The impression was old left hand (thenar eminence) stab injury 21 
years ago with mild decreased functional thumb opposition (cramp) 
associated with heavy use, no significant change in the past five 
years.  He further observed that she was clinically without clear 
neuromuscularskeletal deficit, and although she was at risk for 
carpel tunnel syndrome, there was no significant indication of 
the disorder at that time.  The examiner educated the Veteran on 
the symptoms to look for that may require further evaluation, but 
concluded that no specific treatment was warranted at that time.  
  
Over two years later, during a March 2009 VAMC examination, the 
Veteran reported soreness, numbness and tingling in the left hand 
and fingers.  At that time, however, the examiner found that the 
Veteran "seemed" to have carpel tunnel syndrome.  

In March 2010, during her hearing before the Board, the Veteran 
reported that, while she only experienced intermittent left hand 
numbness and tingling, she suffered from constant pain.  She 
noted that she could not lift more than five pounds with her left 
hand without severe pain afterwards, and said that, if she left 
the hand in a certain position too long, it would sometimes lock 
up and she would drop things.  She also said that the left hand 
was very sensitive to cold, which increased her pain.  However, 
she admitted that she was able to regularly utilize a tennis ball 
to keep the hand mobile and to help with the pain.  She also said 
that she still had the ability to clinch her left hand and make a 
fist, as well as fully open her hand and extend her fingers.  
Thus, she did not claim to have ever experienced complete 
paralysis of the left hand.  

Based on a review of the complete evidence of record, the Board 
concludes that the Veteran's residuals, laceration of thenar 
motor branch of median nerve, left hand have resulted in no more 
than wholly sensory symptoms, such as pain and numbness.  As 
such, it finds that the criteria for an initial disability 
evaluation of 10 percent for mild incomplete paralysis of the 
median nerve of the left hand under DC 8515 is warranted.  As 
noted above, during the October 2006 examination, the Veteran's 
VA physician described her symptoms as "mild decreased 
functional thumb opposition (cramp) associated with heavy use, no 
significant change in the past five years."  In addition, during 
the Board hearing, the Veteran only described experiencing pain, 
numbness, tingling and occasional locking if the hand is left in 
one position for too long.  There have been no claims by the 
Veteran or objective medical evidence that her left hand 
disability is manifested by more than sensory symptoms.  

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's laceration of thenar motor branch of 
median nerve, left hand.  There are no other diagnostic codes 
applicable for the Veteran's left hand nerve disability.  

In addition, the Board has also considered whether a separate 
rating is warranted based on a finding of a residual scar from 
the Veteran's left hand surgery.  However, during the October 
2006 clinical evaluation, the examiner noted that the surgical 
area was well-healed without keloid or excessive deep scar 
tissue.  As such, a separating disability evaluation under DCs 
7804 or 7805 for scars is not warranted.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign an initial rating greater 
than 10 percent for her left hand disability during any portion 
of the appeal period.


ORDER

Entitlement to an initial disability evaluation of 10 percent, 
and no more, for residuals, laceration of thenar motor branch of 
median nerve, left hand is granted, subject to the laws and 
regulations governing the payment of monetary awards.




REMAND

The Veteran contends that she currently has asthma, which is the 
result of her active duty service in Kuwait during the Persian 
Gulf War.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim

The Board observes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  See also 38 C.F.R. § 3.159 (c) (2010.  

In this case, a review of the Veteran's service treatment records 
shows that she did in fact serve in Kuwait, as her treatment 
records show a June 2005 pre-deployment examination for 
deployment to Southwest Asia, and an October 2005 screening 
examination form shows that she was present in Camp Arifjan, an 
army base located in Kuwait.  Thus, the Board concedes her 
presence in Kuwait during the Persian Gulf War.

Moreover, the Board notes a form among the Veteran's service 
treatment records entitled "Environmental/Occupational Health 
Workplace Exposure Data," showing August 20, 2005 as the date of 
her arrival in Kuwait, and April 1, 2006 as the date of her 
departure.  Significantly, however, this document discusses the 
level of airborne particulate matter throughout the Middle East, 
which it describes as "high" due to wind-blown dust and sand, 
and human activities.  Thus, the Board also concedes the 
Veteran's claims of having been exposed to air pollutants while 
on active duty service in Kuwait.

However, the service treatment reports reveal no evidence of 
complaints of, treatment for, or a diagnosis of a breathing or 
respiratory disorder during service, and no evidence that either 
of such disorders manifested at separation from service.  
Nevertheless, the Veteran has submitted a statement from her VA 
primary care physician, J.S., who opined that there was a 
"temporal correlation between [the Veteran's] development of her 
respiratory symptoms and her service time in Kuwait."  
Accordingly, because there is "an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the [V]eteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination and 
opinion are needed to determine whether the Veteran has a current 
breathing or respiratory disorder that was either caused or 
aggravated by active duty service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for 
warranting a VA examination, that the evidence "indicates" that 
the veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

The Board further observes that the most recent treatment reports 
of record pertaining to the Veteran's claimed breathing disorder 
are dated March 2009, when she underwent a pulmonary function 
test.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in its possession, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in contemplation 
of law, before the Secretary and the Board and should be included 
in the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.  
Therefore, on REMAND, an attempt to obtain the Veteran's most up-
to-date treatment reports must be performed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records 
pertaining to the Veteran's claimed breathing 
or respiratory disorder since March 2009 and 
associate with the claims folder.  Any 
negative response must be noted in the claims 
folder.

2.  Schedule the Veteran for an appropriate 
VA examination, to include a complete 
physical evaluation, to determine the 
etiology of any currently-diagnosed breathing 
or respiratory disorder, including asthma.  
Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The complete claims 
folder and a copy of this REMAND must be 
provided to the clinician for review of 
pertinent documents therein, and the 
clinician must note that the claims folder 
has been reviewed.  The examiner should 
elicit from the Veteran a complete history of 
her claimed breathing problems and note in 
the examination report that, in addition to 
the medical evidence of record, the Veteran's 
personal statements have been taken into 
account.  

a.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) that 
any current breathing or respiratory 
disorder diagnosed is the result of the 
Veteran's active duty service in Kuwait 
during the Persian Gulf War.  Any opinion 
expressed must be accompanied by a 
complete rationale, to include a 
discussion of the Veteran's documented 
medical history, as well as her 
statements and assertions.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50 percent); "at least as 
likely as not," (meaning likelihood of at 
least 50 percent); or "less likely than 
not" or "unlikely" (meaning there is less 
than 50 percent likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

b.  If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support that conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such 
matters as whether 1) there is inadequate 
factual information upon which to base an 
opinion (e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.

3.  Upon completion of the aforementioned 
tasks, the claim should be readjudicated.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and her representative should be provided 
with an SSOC and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


